﻿In accordance with tradition,
I take this opportunity to begin by congratulating the
President most warmly on his assumption of the
presidency of the fifty-second session of the United
Nations General Assembly. His unanimous election,
which has placed him in this highly responsible post in
this important international arena, is a warm tribute to his
country, Ukraine. I wish him every possible success in the
discharge of his difficult duties.
I would also like to congratulate his predecessor,
Mr. Razali Ismail, Permanent Representative of Malaysia,
14


on his dynamic presidency during the last session of the
General Assembly.
The Lao delegation also wishes to express its
appreciation to Mr. Kofi Annan, our new Secretary-General,
for his good work so far. His first nine months at the helm
of our Organization have been a time of strenuous effort
and resolute action aimed at reforming our universal
Organization to make it more effective and better suited to
meeting today’s challenges. To our new Secretary-General,
we express our sincere wishes for success in shouldering
his weighty and great responsibilities.
The general trend towards dialogue and cooperation
between States and peoples for the progress of humankind
in this new era continues to characterize international
relations. Clearly, we are delighted because on the whole
this is highly positive. However, in several regions of the
world we still witness persistent tension and conflict, due
to interference in the internal affairs of States; the
implementation of policies aimed at hegemony over
developing States; and tribal, ethnic, religious and other
divisions. This situation of tension and conflict is a
potential threat to peaceful coexistence and harmony
between States, and may even jeopardize the current
atmosphere of international cooperation to promote
development. In the interests of world peace, a sine qua
non for the promotion of socio-economic development, we
should work together patiently and resolutely, to find
realistic and appropriate solutions as soon as possible.
In Europe, the peace accords signed in Dayton on 14
December 1995 opened the door to resolving the painful
and destructive conflict in Bosnia and Herzegovina. We
truly hope that the parties concerned will sincerely and
strictly honour their commitments in order to preserve the
fragile peace and cooperation in that region.
In some African countries tribal and ethnic conflicts
continue to rage, causing serious harm to their peoples. We
express our sincere sympathy to the peoples of these
countries over the untold suffering they have had to endure.
The Lao People’s Democratic Republic considers it
imperative that the international community, and in
particular the countries concerned, redouble efforts to
resolve these disputes as quickly as possible.
In the Caribbean, multifaceted cooperation between the
States of the region continues to grow, thus contributing to
peace and security in that part of the world. In this context,
it is time the United States of America made greater efforts
and undertook reasonable negotiations with the Republic of
Cuba to resolve their differences, in the interest of both
the American and the Cuban peoples and in the interest
of regional and global peace.
In the Middle East, the establishment of the
Palestinian Authority, in accordance with the Washington
accords signed in 1993, marked a crucial stage in the
search for a just and lasting solution to the Israeli-
Palestinian conflict, which dates back over 30 years. The
peace process which had been set in motion is now
confronting grave difficulties, as the recent violence
clearly demonstrates. The Lao People’s Democratic
Republic expresses its grave concern regarding this
situation. We very much hope that the parties
concerned — Israel and the Palestine Liberation
Organization — will show great wisdom, and even
greater restraint, and will engage in serious negotiations
to resolve their problem, thus contributing to restoring
peace and stability to this sensitive region.
In the Korean peninsula, the implementation by the
Democratic People’s Republic of Korea and the United
States of America of agreements that had been concluded
and the recent opening in New York of preliminary
quadripartite talks on peace in Korea are important stages
in the efforts to ease tension and confrontation in that
region. In this context, the Lao Government and people,
while welcoming the efforts of the parties concerned,
express their unswerving support for the legitimate
aspirations of the Korean people to live in peace and
achieve the peaceful reunification of the Korean
homeland.
In South-East Asia, efforts to strengthen economic,
cultural and other cooperation and improve the settlement
of disputes by peaceful means are clearly priorities.
The admission of the Lao People’s Democratic
Republic and Myanmar as fully fledged members of the
Association of South-East Asian Nations (ASEAN) on
23 July last was a historic event of great significance. It
is our firm hope that an ASEAN of 10 will become a
reality in the near future and will contribute to
strengthening our region, and making it more prosperous,
in the interests of peace, stability and cooperation in Asia
and the Pacific, and in the world at large.
Another problem which has aroused international
concern is the recent event in Cambodia. Fortunately, the
current Government has been able to restore normality in
accordance with the country’s legislative procedures. The
international community, including the Lao People’s
15


Democratic Republic, continues to recognize and respect
His Majesty King Norodom Sihanouk as Head of State of
Cambodia. It is our hope that all countries and the United
Nations will also respect his royal authority.
In the Lao People’s Democratic Republic, political
stability continues to be solidly guaranteed. The multi-
ethnic Lao people are living in solidarity and unity — a
fact which ensures social harmony. In accordance with our
Constitution, the fourth elections for the National Assembly
will be held in mid-December. That election will once
again demonstrate the fervent patriotic spirit of the Lao
people and the development of its democracy towards the
establishment of a State of law, a State of the people, by
the people and for the people.
In the economic sphere, implementation of the renewal
policy, which began in 1986, has made it possible for our
economy to experience sustained growth, with an annual
rate for the past five years of approximately 7 per cent.
Unfortunately, this year, my country suffered equally
sizeable losses because of natural disasters and the
repercussions of financial recession in South-East Asia.
Nonetheless, cooperation between Laos and the
international community remains very strong.
Parallel with its admission to ASEAN, the Lao
People’s Democratic Republic continues to strengthen its
relations of bilateral cooperation with neighbouring
countries in the region and in the world on the basis of the
principles of equality and mutual interest. In order to ensure
the sustained development of the national economy, the Lao
Government has taken important measures to integrate its
economy and its market with those of the region and of the
world. This integration is of great benefit to national and
foreign investors thanks to the country’s economic and
other potential such as its geographical location, in relation
to major regional markets, its transit role, its role as a
supplier of hydroelectric power to neighbouring countries
and export producer, using the country’s raw materials, and
its innumerable natural tourist attractions.
Following up its endeavours and successes of the last
10 years through the implementation of its renewal policy,
the Lao Government firmly intends to continue its policy of
developing the country on the basis of a market economy
and broadening relations of cooperation with the
international community. Its aim is to extricate the country
from its state of underdevelopment by the year 2020 and to
establish a preliminary basis for its gradual transformation
into an industrialized, modern country under the slogan
“Building a strong and prosperous country, ensuring the
well-being of the people, forming a civilized and fair
society”.
The world economy is seeing some signs of growth.
Nonetheless, this growth falls short of expectations. We
witness growing inequalities between developing and
developed countries. The international economic
environment in terms of access to markets and financial
resources granted on preferential terms for development
purposes is, in general, in decline. Faced with this
situation, the developed countries must spare no effort to
take the necessary steps by coordinating their
macroeconomic policies in order to bring about a
recovery of the world economy thanks to a stronger
liberalization of trade, which would contribute to
establishing an international economic environment more
favourable to development.
The problem of drug abuse remains a subject of
international concern. My country has taken many
national and international measures with a view to
contributing to the global effort to eradicate this scourge
from the face of the earth. For the first time, in May, the
Lao People’s Democratic Republic was unanimously
elected a member of the important Commission on
Narcotic Drugs by the Economic and Social Council. We
are profoundly grateful to the international community for
this demonstration of confidence and support and we will
make every effort to discharge our responsibilities
honourably.
Last June, after over three years of hard work, the
General Assembly adopted, without a vote, An Agenda
for Development. The Lao People’s Democratic Republic
is pleased at its adoption, which it regards as an important
stage in the effort to build a real partnership between the
developed and developing countries. The Agenda for
Development, a highly valuable document, provides a
foundation of principles, objectives, measures and actions
which can serve as a guide to Member States in the
global approach to development questions in the
immediate and long term and at the national and
international levels.
That June, the General Assembly met in special
session to review the implementation of Agenda 21 five
years after the Rio Summit on environment and
development. At the conclusion of that session, a follow-
up programme on the implementation of Agenda 21 was
adopted without a vote; the importance of that
implementation, inter alia, to the eradication of poverty
in the years to come was stressed. The international
16


community is therefore called on to exert every effort to
strengthen cooperation to make this programme a reality.
As we near the twenty-first century, the United
Nations — the only universal multilateral body — has an
important role to play in the consideration and management
of international affairs. If it is to be commensurate with that
task, our Organization must adapt to the new dynamic and
complex world. In this context, we express our sincere
gratitude to our Secretary-General, Mr. Kofi Annan, for the
important initiatives of his programme of reform, issued last
July, which aim at reorganizing our global body in order to
make it more flexible in its structure and more efficient in
its actions. This very important programme generally tries
to take the interests of Member States into account.
In considering these questions, it is necessary to
emphasize that any reform process must have the primary
goal of strengthening the Organization’s capacities to
promote social and economic development for all States,
particularly the developing among them. At the same time,
this promotion must be undertaken while addressing
questions related to peacekeeping, human rights and
humanitarian activities. It is on the basis of these essential
criteria that we would wish to see the Organization
reformed and revitalized and given an improved structure,
a more democratic regime and a solid financial footing. If
we do so, the United Nations will be able effectively to
meet the new challenges of our times.






